Exhibit 10.2

 

 

LOGO [g98387image001.jpg]

March 3, 2004

 

Mr. L. Dick Buell

 

Dear Dick:

 

This letter sets forth all of the terms of our offer to you for employment. I am
pleased to offer you the position on our executive team for Catalina Marketing
Corporation (“Catalina”) as the Chief Executive Officer. You will be based at
our corporate headquarters in St. Petersburg, Florida. Your duties and
responsibilities will include the general supervision, direction and control of
the business and implementation of the employer’s business plan, subject to the
control of the Board of Directors and to such supervisory powers, if any, as may
be given by the Board of Directors to the Chairman of the Board. You will have
such general powers, duties and authority usually vested in the office of the
Chief Executive Officer of a corporation and shall have such other powers,
duties and authority consistent with the foregoing as may be prescribed by the
Board of Directors. I will nominate you for membership on the Catalina Board of
Directors with the expectation that you would serve on the Board as long as you
are Chief Executive Officer of Catalina.

 

We expect that you will start employment on Wednesday, March 17, 2004. You will
initially receive a base salary of $21,153.85 per pay period, payable bi-weekly.
Your base salary as in effect from time to time will not be decreased.
Performance will be reviewed annually and may influence future compensation.
There will be an interim review of your initial performance and base salary
level in December 2004.

 

In addition to the base salary set forth above, you will be eligible to
participate in an annual bonus program provided for senior management of
Catalina. This eligibility will commence with fiscal year 2005 starting on April
1, 2004. Payout of any earned bonus would take place within 60 days of the
conclusion of the annual fiscal period. Your initial target bonus level is 100%
of your annual base compensation. The amount of money available for payout
against this bonus target is earned on the basis of company performance against
established business objectives. Your actual award may be adjusted based on your
individual performance in providing leadership to obtain those objectives as
determined by the Board of Directors. Under this current management bonus
program, actual awards can vary from zero to 150% of your target bonus level.
The business objectives beginning with fiscal year 2006 shall be established in
writing before the start of the fiscal year, and in consultation with the Chief
Executive Officer.

 

We will also recommend, subject to final Board of Directors’ approval, that the
Board of Directors grant you a Stock Option to purchase 225,000 shares of common
stock at the then stated fair market value determined at a meeting of the
Compensation Committee after the FY03 audit has been concluded and the
financials have been published. The option will vest over 4 years at 25% per
year, with the vesting schedule beginning on March 17, 2004. I am also pleased
to inform you that you will be eligible for consideration for allocations of
additional equity which could be in the form of stock options or stock units or
some combination of the two and that the review for award consideration is
usually made once a year following the annual meeting of shareholders.

 

You will be eligible for relocation reimbursement within the first 12 months of
employment. Reimbursement will only be made for actual incurred expenses that
are eligible within our relocation guidelines and within the stated time period.
Taxable relocation expenses will be grossed up. Such expenses could include (if
needed by you) assistance with home sale costs, home purchase costs,



--------------------------------------------------------------------------------

LOGO [g98387image001.jpg]

 

transportation of household goods and 2 cars, and a house-hunting trip for your
family up to a maximum of actual incurred costs of $50,000. In addition, we will
reimburse you for actual reasonable incurred costs for temporary living during
the first 6 months of employment for short-term housing and food expenses. All
temporary living and relocation costs are reimbursable to Catalina by you should
you voluntarily leave employment with Catalina within 18 months after the
initial date of your employment.

 

You will participate in Catalina’s health insurance benefits effective May 1,
2004. Catalina will reimburse you for actual health insurance premium expenses
to maintain your current insurance for you and your wife from your initial start
date through May 1, 2004. May 1, 2004 is also the effective date for
participation in the other welfare benefits such as Life Insurance, LTD, STD, as
well as for starting employee contributions to our 401k. Company match to the
401k begins the first quarter after one year of employment. The Human Resources
Department will review your benefits program with you and answer any questions.
In addition, you will be entitled to receive twenty (20) days vacation per year.
Vacation will accrue at a rate of 6.15 hours per pay period. You will remain at
this level of vacation benefit until the normal company policy would provide a
higher benefit. Normal company carryover policy limitations will apply.

 

Catalina will reimburse you for actual incurred financial planning and/or tax
preparation expenses up to $5,000 annually. Catalina will reimburse you one time
for actual estate planning advice expenses up to $15,000. We will also reimburse
you for actual costs, not reimbursed by health insurance, for annual physical
examinations at a clinic of your choosing in the United States, up to a maximum
of $4,000 annually. Other benefits such as life insurance will be provided in
the same manner and under the same conditions as they are provided to other
employees from time to time. The current value of life insurance provided to you
will be $500,000. Any imputed taxable income is your responsibility. Additional
life insurance may be purchased at your expense. In addition, Catalina will
reimburse you for the reasonable cost of one country club membership (includes
initiation fee and monthly dues and expenses) in a club which allows use in
support of Catalina’s business.

 

Should you be terminated by the Board of Directors of Catalina without cause
prior to April 6, 2006 Catalina will provide you 18 months of base salary
compensation, either in a lump sum payment or by salary continuation, at the
discretion of Catalina, upon execution of a release satisfactory to Catalina
against all claims against Catalina, its officers, and Board of Directors. To be
eligible to receive and retain this compensation, you will also have to fulfill
all obligations in your Confidentiality Agreement, including the Covenant Not to
Compete and Agreement Not to Disparage the Company. Should you be terminated by
the Board of Directors of Catalina “for cause” at any time, no separation
benefits will be provided. The definition of “for cause” includes but is not
exclusively limited to conviction of a felony or plea of guilty or no contest to
a felony, actions against the company that disparage, harm, or injure the
company in a material way, violation of the employee Confidentiality Agreement,
material violations of stated company policy, becoming mentally or physically
incapable of performing the duties of the position, or failure to adequately
perform the duties of your position, not cured within 30 days after written
notification. Termination “for cause” also includes engaging in any conduct that
constitutes fraud or, gross negligence or gross misconduct that results in
material harm to Catalina. In addition, we are providing you with a separate
Change of Control agreement, a form of the agreement is attached hereto. This
Change of Control agreement terminates April 6, 2006 and defines the separation
benefits that apply under Change of Control.

 

As a condition of employment, you are required to execute a Confidentiality
Agreement; a form of the agreement is attached hereto. This Confidentiality
Agreement covers a wide range of topics that include your affirmation that there
are no terms for your length of employment and that you have no conflicts with
regards to former employers in fulfilling the responsibilities of this position.
You also will commit to protect confidential information forever and not to
engage in activities competitive with the scope of Catalina’s current operations
or logical future operations during your tenure. You also agree not to solicit
Catalina employees for alternate employment or business arrangements within two
years of leaving the company. You also agree not to compete directly or
indirectly with Catalina for two years after leaving the company.



--------------------------------------------------------------------------------

 

LOGO [g98387image001.jpg]

You will devote your full time and efforts during working hours to the
performance of the duties of Chief Executive Officer and will render your
services solely and exclusively to Catalina, using your best efforts to advance
the interests of the business. Participation on the board of directors of a “for
profit” business requires approval by the Nominating and Corporate Governance
Committee of the Board of Directors. Our policy limits participation to one
board. However, your current participation on two such boards will be given
consideration by that Committee.

 

Your co-signature on this offer letter and your execution of the Change of
Control Agreement and the Confidentiality Agreement are required for employment.
On your first day of work, you will need to furnish identification to verify
your right to work in the United States.

 

Catalina is a drug free workplace. All employees are required to submit to a
urinalysis at a laboratory chosen by Catalina within two business days after
accepting an offer of employment. A Chain of Custody form and instructions on
the drug testing procedures will be provided to you by the Human Resources
Department under separate mailing. This offer of employment is contingent upon
our receiving a negative drug test result and by your co-signature on this offer
letter you release Catalina and any of its subsidiaries from any liability which
may result from the drug test process.

 

Please fax a signed copy of all three documents to Ed Buck, Senior Vice
President of Human Resources for Catalina Marketing at fax number [xxxx]. An
original should also be forwarded to Ed’s attention at 200 Carillon Parkway, St
Petersburg, Florida 33716. Please call Ed (phone number is [xxxx]) before
sending the fax.

 

This offer is valid for five business days from the receipt of this letter.

 

Dick, on behalf of Catalina Marketing Corporation, the Board of Directors, and
the executive team, we look forward to you joining Catalina and to a return of
the growth characteristics that have generated value for our shareholders in the
past.

 

Sincerely,    ACCEPTANCE:             

/s/ L. Dick Buell

--------------------------------------------------------------------------------

         L. Dick Buell

Frederick W. Beinecke

Chairman of the Board, Catalina Marketing

      

3-12-04

--------------------------------------------------------------------------------

       Date

 

Cc:   Mike O’Brien, Interim CEO     Ed Buck, SVP, Human Resources